  Case 1:21-cr-00487-RBK Document 11 Filed 06/24/21 Page 1 of 2 PageID: 43



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA           :    CRIM. No. 21-487 (RBK)
                                   :
           v.                      :
                                   :    FED. R. CRIM. P. 12.4
JOSEPH GEROMINI                    :    DISCLOSURE STATEMENT


     Pursuant to Fed. R. Crim. P. 12.4, Rachael A. Honig, the

Acting United States Attorney for the District of New Jersey

(Eric A. Boden, Assistant U.S. Attorney, appearing) files this

disclosure statement based upon the information currently

available to this Office regarding the organizational victim of

the criminal activity alleged in the above-reference matter.

This statement is submitted for the limited purposes of Rule

12.4 and should not be relied upon for any other purpose.            The

United States reserves its right to amend or supplement this

statement to the extent this Office receives additional relevant

information.
  Case 1:21-cr-00487-RBK Document 11 Filed 06/24/21 Page 2 of 2 PageID: 44



     Name of Organizational Victim: Group K Diagnostics, Inc.

           Parent Corporation: None.

           Publicly Held Company(ies) Owning 10% or More of the
           Organizational Victim’s Stock: None.


                                        Respectfully submitted,

                                        RACHAEL A. HONIG
                                        Acting United States Attorney



                                        By: ERIC A. BODEN
                                        Assistant U.S. Attorney
DATE: June 24, 2021
